Citation Nr: 1337150	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected recurrent low back pain with intermittent nerve root irritation and pain in both legs.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2009, August 2009, and October 2009 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in June 2011 and July 2013. 

This appeal was processed using the Virtual VA and VBMS (efolder) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The remand directives in July 2013 included instructions that following the issuance of a supplemental statement of the case the Veteran's representative was to be afforded "the requisite time period to review this matter and submit a VA Form 646 or equivalent in response."  In the body of the remand it was also noted that no VA Form 646 or equivalent had been submitted, that there was no indication that the Veteran's representative had ever been requested to review this matter and submit a VA Form 646 or equivalent, and that such a request should have been made following a previous June 2011 remand.  A review of the appellate record does not indicate this matter has been accomplished or otherwise addressed.

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

Afford the Veteran's representative an opportunity to submit a VA Form 646 or equivalent for this appeal.  Associate all responses received with the appellate record.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

